Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 12 May 1800
From: Jefferson, Thomas
To: Dupont de Nemours, Pierre Samuel



Dear Sir
Philadelphia May 12. 1800.

I am happy in having seen here M. Bureau Pusy. the relation in which he stands to two persons whom I so much esteem as yourself and M. de la Fayette, as well as his own merit ensured him my best wishes. he is now on the wing as well as myself. I have therefore only time to inform you that about three weeks ago you were chosen a member of the American Philosophical society by an unanimous vote. the diploma is made out and signed, but the Secretary who has the seal in possession is absent from Philadelphia, so that it cannot be sealed till his return. it will then be forwarded to you by one of the Secretaries. accept the sincere wishes for your health and happiness of Dear Sir
Your affectionate friend & servt

Th: Jefferson


P.S. The piece you put into my hands on the relations between animals & vegetables was read to the society and ordered to be printed in their next volume.

